Case 2:20-cv-04988-JFW-AS Document 40-15 Filed 10/27/20 Page1lofi Page ID #:284
Case 2:20-cv-04988-JFW-AS Document 26 Filed 08/11/20 Page lofi Page ID #:91

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CASE NUMBER:
CHRIS LANGER
2:20-—cv—-04988-JFW-AS
PLAINTIFF(S)
¥,
ESPERANZA MOLINA, et al.
DEFAULT BY CLERK
E.R.Ciy.P. 55(a)
DEFENDANT(S).

 

 

It appearing from the records in the above—entitled action that summons has been served upon the
defendant(s) named below, and it further appearing from the affidavit of counsel for Plaintiff, and other
evidence as required by F.R.Civ.P. 55(a), that each of the below defendants have failed to plead or otherwise
defend in said action as directed in said Summons and as provided in the Federal Rules of Civil Procedure:

Now, therefore, on request of counsel, the DEFAULT of each of the following named defendant(s) is
hereby entered:

Esperanza Molina, in individual and representative capacity as trustee of The Esperanza Molina Revocable
Trust — 1995 executed September 6, 1995

Clerk, U.S. District Court

August 11, 2020 By _/s/ Ingrid Valdes
Date Deputy Clerk

 

CV-37 (10/0D DEFAULT BY CLERK E.R.Civ.P. 55(a)

 
